904 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamar FLETCHER, Plaintiff-Appellant,v.CITY OF MEMPHIS POLICE DEPARTMENT;  L.D. Hardy;  M.Williams;  D. Robertson;  J.F. Garner;  J.D. Welch;  W.Dale;  J.E. Garner;  John W. Campbell;  A.C. Wharton;  EllyHood;  Margie McDaniel;  Rudy McDaniel;  Clyde McDaniel;John Doe, (Surety Co.), Defendants-Appellees.
Nos. 89-5856, 89-6002.
United States Court of Appeals, Sixth Circuit.
June 7, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Fletcher brought a civil rights action under 42 U.S.C. Sec. 1983 against several individuals and entities in connection with a 1985 robbery arrest and subsequent conviction.  The district court, on remand, ultimately dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have briefed the issues, Fletcher proceeding without an attorney.


4
Upon consideration, we find ample support in the record for the district court's decision.  The court, in a thorough opinion, held that the claims against the named police officers and defendants Campbell and Hood were precluded by an earlier decision.  The court also held that the remaining defendants were either immune or otherwise not amenable to suit.  These holdings were correct.


5
Accordingly, for the reasons set forth in the district court's opinion of June 20, 1989, the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation